People v Brooks (2021 NY Slip Op 01990)





People v Brooks


2021 NY Slip Op 01990


Decided on March 31, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 31, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
COLLEEN D. DUFFY
ANGELA G. IANNACCI
PAUL WOOTEN, JJ.


2019-02964
 (Ind. No. 3319/18)

[*1]The People of the State of New York, respondent,
vChristopher Brooks, appellant.


Paul Skip Laisure, New York, NY (Kathleen Whooley of counsel), for appellant, and appellant pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Gamaliel Marrero of counsel; Isaac Belenkiy on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Matthew J. D'Emic, J.), rendered January 28, 2019, convicting him of attempted assault in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention, in his pro se supplemental brief, that his attorney rendered ineffective assistance of counsel by failing to seek the suppression of video evidence is not properly before this Court, since, by pleading guilty, the defendant forfeited appellate review of his claims of ineffective assistance of counsel that did not directly involve the plea negotiation process and sentence (see People v Fields, 178 AD3d 847, 848; People v McTerrell, 174 AD3d 648, 649).
Furthermore, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
AUSTIN, J.P., DUFFY, IANNACCI and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court